Case: 3:19-cv-00234-NBB-RP Doc #: 132-14 Filed: 10/26/20 1 of 4 PageID #: 1031




                     Exhibit N
   Case: 3:19-cv-00234-NBB-RP Doc #: 132-14 Filed: 10/26/20 2 of 4 PageID #: 1032




CONFIDENTIAL                                                         MHMHP 000466
   Case: 3:19-cv-00234-NBB-RP Doc #: 132-14 Filed: 10/26/20 3 of 4 PageID #: 1033




CONFIDENTIAL                                                         MHMHP 000467
   Case: 3:19-cv-00234-NBB-RP Doc #: 132-14 Filed: 10/26/20 4 of 4 PageID #: 1034




CONFIDENTIAL                                                         MHMHP 000468
